DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2021 has been entered.
Acknowledgements
This communication is in response to Applicant’s communications filed on 07 December 2021.  Amendments to claims 1, 3, 6, 7, 10, 12, 14 and 16 have been entered.  No claims have been added or canceled.  Rejections made under 35 USC §112(b) and 35 USC §103 in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 1-17 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Richard L. Cruz (Reg. No. 52,783) on 20 December 2021 at 3:30 p.m. Eastern time.
IN THE CLAIMS
Claims 1 and 6 are amended as follows:
Claim 1:  A system comprising:

a risk mitigation (RM) module operatively coupled to the one or more processors, the RM module configured to:
receive an electronic message indicating a breach of a predetermined threshold, the electronic message associated with a user having an active status,
determine whether the breach of the predetermined threshold occurred within a rolling time period,
activate a counter when the breach occurs within the rolling time period,
increment a breach count by one each time the breach occurs to determine a total number of breaches,
determine that the total number of breaches exceeds a predetermined maximum, and
deactivate the status of the user; and
one or more matching engines operatively coupled to the one or more processors, the one or more matching engines, in response to the deactivate, configured to:
cancel execution of any pending electronic transactions associated with the user,
reject additional electronic transactions from the user [[,
re-activate the status of the user in response to a risk-reset event; and
accept additional electronic transactions from the user upon re-activation of the status of the user by the RM module.

Claim 6:  A computer-implemented method, the method comprising:
receiving, by a risk mitigation (RM) module operatively coupled to one or more processors configured to execute computer-readable instructions stored on a non-transitory computer readable storage medium, an electronic message indicating a breach of a predetermined threshold, the electronic message associated with a user having an active status;
determining, by the RM module, whether the breach of the predetermined threshold occurred within a rolling time period;
activating, by the RM module, a counter when the breach occurs within the rolling time period;
incrementing, by the RM module, a breach count by one each time the breach occurs to determine a total number of breaches;
determining, by the RM module, that the total number of breaches exceeds a predetermined maximum;
deactivating, by the RM module, the status of the user; 
cancelling, by one or more matching engines operatively coupled to the one or more processors, execution of any pending electronic transactions associated with the user;
rejecting, by the one or more matching engines, additional electronic transactions from the user [[;
re-activating the status of the user in response to a risk-reset event; and
accepting, by the one or more matching engines, additional electronic transactions from the user upon re-activation of the status of the user by the RM module.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (de Lima et al, US Pub. No. 20140359638 A1, in view of Kittelsen et al, US Pub. No. 20110225081 A1, in further view of Banke et al, US Patent No. 8660936 B1) teaches a computer-implemented method, the method comprising:
receiving, by a risk mitigation (RM) module operatively coupled to one or more processors configured to execute computer-readable instructions stored on a non-transitory computer readable storage medium, an electronic message indicating a breach of a predetermined threshold, the electronic message associated with a user having an active status;
determining, by the RM module, whether the breach of the predetermined threshold occurred within a rolling time period;
activating, by the RM module, a counter when the breach occurs within the rolling time period;
incrementing, by the RM module, a breach count by one each time the breach occurs to determine a total number of breaches;
determining, by the RM module, that the total number of breaches exceeds a predetermined maximum;
deactivating, by the RM module, the status of the user; 
cancelling, by one or more matching engines operatively coupled to the one or more processors, execution of any pending electronic transactions associated with the user;
rejecting, by the one or more matching engines, additional electronic transactions from the user;
re-activating the status; and
accepting, by the one or more matching engines, additional electronic transactions from the user.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a computer-implemented method, the method including:
re-activating the status of the user in response to a risk-reset event; and
accepting, by the one or more matching engines, additional electronic transactions from the user upon re-activation of the status of the user by the RM module.
For these reasons claims 1 and 6 are deemed to be allowable over the prior art of record and claims 2-5 and 7-17 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     :
Kovac (US Patent No. 20120284158 A1) (November 8, 2011) “ZERO-LATENCY RISK-MANAGEMENT SYSTEM AND METHOD”.
Sweeting et al (US Patent No. 7,827,089 B2) (November 2, 2010) “Systems And Methods For Trading At A Price Within A Spread Market”.
O'DONNELL et al (European Patent Application No. EP 1265200 A1) (December 11, 2002) “Credit Card System And Method”.
Göller et al:  “Breach Remedies Including Hybrid Investments”, Governance and Efficiency of Economic Systems, GESY, Discussion Paper 282, October 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692